UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6691


GEORGE CLEVELAND, III,

                    Petitioner - Appellant,

             v.

STATE OF SOUTH CAROLINA,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. R. Bryan Harwell, District Judge. (8:17-cv-02922-RBH)


Submitted: November 29, 2018                                 Decided: December 4, 2018


Before DUNCAN and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


George Cleveland, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      George Cleveland, III, appeals the district court’s order denying his motion to alter

or amend a prior order dismissing Cleveland’s notice of removal of his state court

proceeding. We have reviewed the record and find no reversible error. Accordingly, we

deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by

the district court. Cleveland v. South Carolina, No. 8:17-cv-02922-RBH (D.S.C. May 7,

2018). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              DISMISSED




                                            2